Title: To George Washington from James McHenry, 27 June 1796
From: McHenry, James
To: Washington, George


        
          
            Sir,
            War Office 27. June 1796.
          
          I have the honor to acknowledge the receipt of your letter of the 22d instant with its references.
          No. 1. here inclosed contains the documents respecting the meditated loan for the use of the federal City.
          No. 2. The last letters received from Brigadier General Wilkinson with copy of my letter of the 7. May referred to in his instructions to Colonel Hamtramck.
          General Wilkinson you will observe by this packet has adopted a line of proceeding relative to the British posts different from what my letter suggests.
          No. 3. A private letter from General St Clair, a letter from Mr Seagrove and one from Mr Hawkins.
          No. 4. Copies of letters to Governor Sevier founded on representations of forced settlements within the Indian boundaries which threaten very serious consequences, and a copy of a letter to the Officer commanding at Tellico appertaining to the same subject &c.
          I thought it best to endeavour by gentle expressions to lead

the new Governor into a knowledge of his duties; and as the Indian trading houses have been attacked in the Knoxville Gazettes, to touch lightly upon their policy.
          No. 5 (A) A formula of the legionary establishment representing it as it now is (B) a Scheme of the legion resolved into four regiments conformably to the Act of Congress “to ascertain and fix the military establishment of the United States.[”]
          According to this arrangement the Officers of the first Sub Legion become the Officers of the first regiment; those of the Second Sub Legion, the Officers of the Second regiment; those of the third Sub Legion, the Officers of the third regt; and those of the fourth Sub Legion, the Officers of the Fourth regiment, with a few exceptions, resulting from the principle of Seniority which forms the basis of the arrangement.
          The Scheme gives the Senior Lieut. Colonel to the first regiment; the second Lieutenant Colonel in rank to the Second regiment; the third Lieutenant Colonel in rank to the third regiment; and the fourth Lieutenant Colonel in rank to the fourth regiment. In like manner, the eight eldest Majors have been numbered from 1 to 8 agreeably to rank. No. 1 and 5 are assigned to the first regiment No. 2 & 6 to the Second regiment No. 3 and 7 to the third regiment and No. 4. and 8 to the fourth regiment; so that the Officers (a few unavoidable transfers excepted) stand attached to the men they have been accustomed to command, by which as little violence as possible is done to established habits.
          You will perceive that by following implicitly the principle of seniority three Majors (one of which Major Peters is said to be a good Officer) will be deranged, and eight Captains. Only three Lieutenants will (without their consent) become supernumerary viz. McClean Cobb and Campbell. The first Genl Wayne says is somewhat insane; the other two should no resignations be given in previously to the arrangement taking place, may be tranferred to the Artillery.
          There being but three Lieutenants to the Cavalry, James V. Ball may be appointed Lieutenant, in which case it will become necessary to appoint another Cornet.
          While on this subject it may be observed also that the following vacancies exist in the Corps of Artillerists and Engineers. Viz. One Captain and nine Lieutenants.
          
          You will be pleased to return the original letters. I have the honor to be with the greatest respect Your obedt servant
          
            James McHenry
          
        
        
          I have not heard from Capt. Lewis.
        
      